DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Amendments to claims 1-3 and 20; cancellation of claims 14 and 24-28; and addition of new claims 29-31 are noted.
The claim amendments overcome the 112(b) and (d) claim rejections set forth in the previous office action.
Additionally, the claim amendments are considered to distinguish over the cited prior art (discussion following).
Applicant requested rejoinder of the withdrawn claims 22 and 23. The office notes, however, that the claims are not eligible for a rejoinder as they are directed to product compositions while the claims directed to allowable subject matter are process claims. Rejoinder is considered when the allowed claims are directed to the product and the withdrawn claims are process claims which include all the limitations of the allowable product. MPEP 821.04.

Claim Objections
Claim 31 is objected to because of the following informalities:  claim 31 refers to “the scrubber”, where “scrubbing zone” is previously used. Consistent terminology should be maintained throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2, as amended, includes a limitation where “the second feed comprises 40 wt% or more of the coker feedstock.” It is not apparent that this limitation is supported by the specification as-filed. In the specification, recitation of 40 wt% (or more) of coker feedstock is with respect to the entire feed (i.e. ULO plus coker feedstock), not with respect to a second feed comprising the coker feedstock (see [0032]). Claim 3 is included in this rejection based upon dependency from claim 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, recitation of “a second feed” is now problematic based upon the amendments to claim 1, which specifies a second feed comprising a coker feedstock, which is introduced to the scrubbing zone via a second line. The “second feed” introduced in claim 19 is distinct from that claimed in claim 1 and should be identified by different name so as to avoid confusion with the second feed set forth in claim 1.

Allowable Subject Matter
Claims 1, 4-13, 15-18, 20, 21, 29 and 30 are allowed.
The remaining claims (2, 3, 19, 20 and 31) are directed to allowable subject matter, but require overcoming the deficiencies discussed above.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or suggest a fluid coking process entailing coking a first feed comprising a used lubricant oil (ULO) and a second feed comprising a coker feedstock according to the claimed embodiment, wherein the first feed is introduced via a first line to a scrubbing zone of the reactor and the second feed is introduced via a second line to the scrubbing zone of the reactor and thereafter the scrubbed feeds are exposed to fluidized bed coking in a coking zone of the reactor at the claimed operating conditions.
As demonstrated in the previous office action, coking of ULO in combination with traditional coker feedstocks is known in the art: see Sparks et al (US 5,143,597). Sparks, however, discloses delayed coking as opposed to fluidized bed coking.
The office relied upon Brown (US 2016/0298048) and Seider et al (“FLEXICOKING™ Technology Resid Conversion Solution for Refinery Energy Optimization as Demonstrated int eh Hellenic Petroleum Elefsina Upgrade Project”) for teachings regarding fluid/flexicoking and its advantages in comparison to delayed coking.
However, the combination of references does not teach or suggest the claimed configuration for feeding the ULO and coker feedstocks to the coking reactor.
The office notes that introducing the feed to a scrubbing zone of a coking reactor is not in itself new. See, e.g., Wormsbecker et al (US 2016/0312126): feed is preheated by contact with the cracking vapors passing through the scrubber section atop the reactor (see [0018]).
However, the prior art does not disclose the claimed configuration, entailing a first feed line to the scrubbing zone for a first feed comprising ULO and a second feed line to the scrubbing zone for a second feed comprising coker feedstock, in combination with the remaining features of the claimed process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772